


110 HR 7339 IH: Taxpayer Holiday Act for

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7339
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Shadegg (for
			 himself, Mr. Broun of Georgia,
			 Mr. Gohmert,
			 Mr. Burton of Indiana,
			 Mr. Westmoreland,
			 Mr. Garrett of New Jersey,
			 Mr. Sali, and
			 Mrs. Bachmann) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To exclude six months of earnings in 2009 from Federal
		  income and payroll taxes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Holiday Act for
			 2009.
		2.Reduction in
			 Federal income tax for 2009In
			 the case of an individual, for purposes of applying the Internal Revenue Code
			 of 1986 for the first taxable year beginning in 2009—
			(1)the taxable income
			 of the taxpayer shall be reduced (but not below zero) by the lesser of—
				(A)the sum of—
					(i)all
			 remuneration for services performed during the first 6 months of such taxable
			 year by the employee for his employer, including the cash value of all
			 remuneration (including benefits) paid in any medium other than cash,
			 and
					(ii)self-employment
			 income (as defined in section 1402 of such Code) for services performed during
			 the first 6 months of such taxable year, and
					(B)$125,000 ($250,000
			 in the case of a joint return),
				(2)each rate of tax
			 on such taxable income (determined without regard to paragraph (1)) in excess
			 of $125,000 ($250,000 in the case of a joint return) shall be reduced by 5
			 percentage points, and
			(3)in the case of a taxpayer whose taxable
			 income does not exceed $125,000 ($250,000 in the case of a joint return) for
			 such taxable year—
				(A)section 3101 of
			 such Code shall be applied by excluding wages (as defined in section 3121(a) of
			 such Code) received with respect to employment during the first 6 months of
			 such taxable year, and
				(B)section 1401 of such Code shall be applied
			 by excluding self-employment income (as so defined) for services performed
			 during the first 6 months of such taxable year.
				Any credit
			 arising by reason of paragraph (3) shall be treated as a credit under section
			 31(b) of such Code.
